Citation Nr: 1420515	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to an increased initial rating for epididymo-orchitis, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to June 1985 and from August 1987 to October 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision on the issues of prostate cancer and a psychiatric disability, and a May 2012 decision on the issue of epididymo-orchitis by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  


REMAND

The Board regrets additional delay, but finds that additional development is required before the Veteran's claims can be decided.

The Veteran asserts that he experiences prostate cancer as a result of his active service.  Specifically, the Veteran has stated that he was exposed to various forms of toxic chemicals while in active service in Southeast Asia, including pyridostigmine bromide (PB) pills, fallout from SCUD missiles, chemicals traveling by air and dust storms, chemicals of unknown origins, insect repellants, and nerve gasses, such as sarin and soman.  The Veteran has reported that an Iraqi study has linked such chemical exposure to terminal tumors.  

The Veteran's service records are silent for any diagnosis or treatment of prostate cancer.  The Veteran was diagnosed with prostate cancer in June 2010 and, in September 2010, underwent a laparoscopic radical prostatectomy and a bilateral laparoscopic pelvic lymph node dissection.  

Although the Veteran has been provided several VA urology examinations to date, none of the examiners opined as to the nature and etiology of the prostate cancer.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by an appropriate examiner to determine the nature and etiology of his prostate cancer, and any existing residuals.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, while the Veteran was examined for the epididymo-orchitis in June 2012, the examiner also mentioned residuals due to the prostate cancer and surgery therefor and did not separate the pathology adequately for rating purposes.  Therefore, the Board finds that an additional examination is needed to provided information for rating the epididymo-orchitis.

The Veteran asserts that he has PTSD as a result of active service and combat exposure.  The Veteran has testified that he saw another soldier's arm amputated by a rocket launcher; that he was in fear of attacks and bombings by SCUD missiles and encounters with IEDs; and that he experienced heavy bombardment and shelling.

The Board notes that the Veteran received the Combat Infantryman badge during active service, and his combat exposure is conceded.

Medical treatment records indicate that the Veteran was assessed to have a mood disorder in May 2010, and diagnosed with an anxiety disorder in June 2010.

The Board also recognizes that the Veteran was already scheduled once for a VA examination to ascertain the nature and etiology of any psychiatric disabilities, to include PTSD, in November 2010 and that the Veteran missed that appointment.  The Veteran asserts that he was then-recently diagnosed with prostate cancer and was dealing with the diagnosis.  Because the Veteran has testified that he missed the scheduled VA examination for a good cause, he should be scheduled for another VA examination to properly evaluate any current psychiatric disability, to include PTSD, in order to comport with VA's duty to assist.  38 C.F.R. § 20.702(d) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of prostate cancer.  The examiner must review the claims file, specifically considering the Veteran's contentions regarding the etiology of the disability, and the report must note that review.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that prostate cancer is causally or etiologically related to active service.  The examiner should review the Veteran's service medical records for any indication that the disability first manifested during active service.  The examiner's discussion should address the Veteran's contentions that he was exposed to various chemicals in-service, to include pyridostigmine bromide (PB) pills, fallout from SCUD missiles, chemicals traveling by air and dust storms, chemicals of unknown origins, insect repellants, and nerve gasses, such as sarin and soman.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD or anxiety.  The examiner should review the claims folder and note that review in the examination report.  The rationale for all opinions should be provided.  The examiner should provide the following information:

(a)  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, and should specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  

(b)  With respect to each psychiatric disability present or diagnosed during the period of this claim, to specifically include PTSD, a mood disorder, and anxiety, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in service or is related to service.

(c)  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to stressors incurred during combat service.

(d)  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of a hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.  Then, schedule the Veteran for an examination of  epididymo-orchitis.  The examiner should consider only pathology due to that disability, without consideration of pathology due to any nonservice-connected disability.  The examiner should state whether epididymo-orchitis causes recurrent symptomatic infection requiring drainage or frequent (more than twice per year) hospitalization, or requires continuous intensive management.  The examiner should also state whether the epididymo-orchitis requires long-term drug therapy, one to two hospitalizations per year, or intermittent intensive management.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


